Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Corresponding support for amended claims can be found in fig. 5, paragraphs 7, 9, 39 of written specification.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Gang Yu on 9/22/21.
The following amendments are based latest claims filed 9/9/21, claims 1-4 are amended, and claims 5-16 are unchanged. 
Please amend claims 1-4 as of the following:

1. (Currently Amended) A display screen module, comprising a front panel, a rear panel and a circuit module, 
wherein the circuit module comprises a driving device, a plurality of display assemblies and a substrate located between the front panel and the rear panel, 
the substrate comprises a first mounting plate and a second mounting plate which are integrated, the second mounting plate is formed by extension from one end of the first mounting plate along a horizontal direction, 

the driving device is provided on the first mounting plate and partially protrudes from the rear panel, a size of the driving device is less than or equal to a size of the first mounting plate, [[and]] 
wherein the driving device is configured to supply power to the each of the plurality of display assemblies and provides a driving signal driving the plurality of lamp beads to work; 
wherein an area of the second mounting plate is 25 times an area of the first mounting plate;
wherein the first mounting plate is of strip-type, and the second mounting plate is of rectangularly blocky type; and
 	wherein the first mounting plate comprises a first edge and a second edge which are connected with each other, the second mounting plate comprises a third edge and a fourth edge which are connected with each other, the second edge is matched with the third edge, and a length of the fourth edge is 25 times a length of the first edge along the extension direction of the second mounting plate.

2. (Cancelled)

3. (Cancelled)

4. (Cancelled)

Allowable Subject Matter
Claims 1 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
claim 1 and dependent claims thereof, cited prior art Zhang in view of Ding discloses a screen module comprising a front panel, rear panel, and circuit module, wherein the circuit module comprises a driving device, with a plurality of display assemblies and a substrate located between the front panel and real panel, the substrate comprises a first mounting plate and a second mounting plate which are integrated, the second mounting plate is formed by extension from one end of the first mounting plate along a horizontal direction, each of the plurality of display assemblies comprises a plurality of lamp beads provided at intervals on the substrate along an extension direction of the second mounting plate and facing the front panel, the driving device is provided on the first mounting plate and partially protrudes from the rear panel (see office action dated 6/11/21, Zhang, fig. 1-3, paragraphs 5, 22). However, none of cited prior arts discloses as a whole a size of the driving device is less than or equal to a size of the first mounting plate, wherein the driving device is configured to supply power to the each of the plurality of display assemblies and provides a driving signal driving the plurality of lamp beads to work; wherein an area of the second mounting plate is 25 times an area of the first mounting plate; wherein the first mounting plate is of strip-type, and the second mounting plate is of rectangularly blocky type; and wherein the first mounting plate comprises a first edge and a second edge which are connected with each other, the second mounting plate comprises a third edge and a fourth edge which are connected with each other, the second edge is matched with the third edge, and a length of the fourth edge is 25 times a length of the first edge along the extension direction of the second mounting plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/PEIJIE SHEN/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694